     Case: 1:17-cv-02553-DCN Doc #: 84 Filed: 12/23/19 1 of 2. PageID #: 1746



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

SUMMIT GARDENS ASSOCIATES, et al.,

                             Plaintiffs,

v.                                                           Case No.: 1:17-cv-02553-DCN

CSC SERVICEWORKS, INC.,


                             Defendant.

          DEFENDANT’S STATUS UPDATE REGARDING CLASS SETTLEMENT

        Pursuant to the Court’s October 25, 2019 Order granting CSC’s motion to stay (Doc. 82),

Defendant CSC ServiceWorks, Inc. (“CSC”) respectfully submits this update on the status of the

settlement proceedings in the matter captioned 1050 W. Columbia Condominium Assoc., et al. v.

CSC ServiceWorks, Inc., No. 2019-CH-07319 (Ill. Cir. Ct.).

        On November 25, 2019, CSC submitted its first status update to this Court (Doc. 83) in

which it set forth Judge Hall’s hearing on the Motion for Preliminary Approval of Class Action

Settlement, provided this Court with the Motion and Judge Hall’s order granting preliminary

settlement approval, and noted the following deadlines pursuant to the order: (1) notice to

settlement class members must be completed by January 6, 2020; (2) any objections or opt-outs

by settlement class members must be submitted by March 6, 2020; and (3) the final approval

hearing is scheduled for April 17, 2020. No other proceedings have taken place since CSC’s

November 25 status update and no other settlement deadlines apart from those in the order

granting preliminary approval have been imposed.




4848-8674-5519
     Case: 1:17-cv-02553-DCN Doc #: 84 Filed: 12/23/19 2 of 2. PageID #: 1747



Dated: December 23, 2019                      Respectfully submitted,

                                              /s Paul A. Williams
                                              Michael J. Zbiegien, Jr., OH Bar No. 0078352
                                              Daniel H. Bryan, OH Bar No. 0095309
                                              Jennifer B. Orr, OH Bar No. 0084145
                                              Aaron M. Herzig, OH Bar No. 0079371
                                              TAFT, STETTINIUS & HOLLISTER LLP
                                              200 Public Square, Suite 3500
                                              Cleveland, OH 44114
                                              T: 216.241.2838 | F: 216.241.3707
                                              E: mzbiegien@taftlaw.com
                                              E: dbryan@taftlaw.com
                                              E: jorr@taftlaw.com
                                              E: aherzig@taftlaw.com

                                              Paul B. La Scala (pro hac vice)
                                              SHOOK, HARDY & BACON LLP
                                              5 Park Plaza, Suite 1600
                                              Irvine, CA 92614
                                              T: 949.475.1500 | F: 949.475.0016
                                              E: plascala@shb.com

                                              Paul A. Williams (pro hac vice)
                                              SHOOK, HARDY & BACON LLP
                                              1660 17th Street, Suite 450
                                              Denver, CO 80202-1254
                                              T: 303.285.5300 | F: 303.285.5301
                                              E: pwilliams@shb.com

                                              ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of December 2019, the foregoing filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.


                                              /s Paul A. Williams
                                              ATTORNEY FOR DEFENDANT




4848-8674-5519
